Citation Nr: 0212665	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  99-07 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to service connection for hypertension.

(The issues of entitlement to service connection for a low 
back disability and entitlement to service connection for 
residuals of a left hip injury will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from May 1962 to May 
1964.  Additionally, the appellant has served in the National 
Guard, including active duty for training from April 23, 
1983, to May 7, 1983, and inactive duty for training from 
June 9, 1998, to June 27, 1998.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was before the Board previously in March 2001, when 
it was remanded for additional development.  With regard to 
the issue of entitlement to service connection for 
hypertension, the requested development has been completed.

The Board is undertaking additional development on the issues 
of entitlement to service connection for a low back 
disability and entitlement to service connection for 
residuals of a left hip injury pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  When the additional development 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  See 67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).  After providing the notice and 
reviewing any response to the notice from the appellant or 
his representative, the Board will prepare a separate 
decision addressing these issues.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant was not diagnosed with hypertension prior 
to 1975.

3.  There is no medical evidence relating the appellant's 
hypertension to any event or injury in service or to the one-
year presumptive period thereafter.


CONCLUSION OF LAW

Hypertension was not incurred in service.  38 U.S.C.A. 
§§ 101, 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.6, 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant's service medical records show that, at the 
appellant's November 1961 pre-induction examination, his 
blood pressure was 126/76.  At his May 1962 induction 
examination, it was 122/64.  At his March 1964 separation 
examination, his blood pressure was 188/70.  At the 
appellant's July 1964 National Guard enlistment examination, 
his blood pressure was 120/80 while sitting, 120/78 while 
recumbent, and 125/88 while standing.  At the appellant's 
October 1981 National Guard enlistment examination, his blood 
pressure was 120/82, and he reported no history of high or 
low blood pressure.  At an August 1982 examination, the 
appellant's blood pressure was 120/90 and 122/94.  He was 
noted to be on medication with a diuretic for hypertension.  
In June 1983, it was noted that the appellant was taking 
hydrochlorothiazide for hypertension.

At a May 1988 examination, diastolic hypertension was 
diagnosed.  The appellant had reported a history of high or 
low blood pressure.  At a July 1997 examination, the 
appellant was noted to have had high blood pressure for 15 
years.  On June 13, 1998, the appellant was treated for high 
blood pressure, low back pain, fatigue, and heat intolerance.  
A sick slip noted that high blood pressure was incurred in 
the line of duty.  A June 19, 1998 sick slip placed the 
appellant on light duty for hypertension.  According to that 
sick slip, hypertension was not incurred in the line of duty.  
According to a statement of medical examination and duty 
status, the injury was incurred in the line of duty.

VA medical records from March 1974 to September 1994 show 
treatment of the appellant for hypertension beginning in 
October 1982 when his medication was refilled.  In January 
1984 the appellant reported a five-year history of 
hypertension treated with medication.  In March 1990 the 
appellant reported a ten-year history of hypertension.  In 
May 1991 the appellant reported a history of hypertension 
since 1975 when it was diagnosed on routine examination.  In 
June 1991 the appellant reported a ten-year history of 
hypertension.  In July 1991 the appellant reported a ten-year 
history of hypertension.  In March 1992 the appellant 
reported a history of hypertension since 1975.  In May 1993 
the appellant reported a history of hypertension since 1975.

Records from N. P., M.D., dated between December 1995 and 
March 1999, show treatment of the appellant for hypertension.

At a January 1999 VA hypertension examination, the appellant 
reported high blood pressure under medication for the past 20 
years.  He stated that his high blood pressure became worse 
with exertion and with exposure to the sun.  He also 
described occasional dizziness and headaches.  The examiner 
diagnosed hypertension.


Analysis

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2002); see also 66 Fed. Reg. 45620 (August 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a)) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 66 Fed. Reg. 
45620, 45630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  Information means non-evidentiary facts, such 
as the claimant's address and Social Security number or the 
name and address of a medical care provider who may have 
evidence pertinent to the claim.  66 Fed. Reg. 45620, 45630 
(August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(5)).  Second, VA has a duty to assist the veteran 
in obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002); 66 Fed. Reg. 45620, 
45630-31 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 114 
Stat. 2096, 2099 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  In March 2001 this case was remanded 
by the Board to the RO to ensure compliance with the VCAA.  
As discussed below, the RO fulfilled its duties to inform and 
assist the veteran on this claim thereby complying with the 
VCAA and the March 2001 remand from the Board.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board can 
issue a final decision on this claim because all notice and 
duty to assist requirements have been fully satisfied, and 
the veteran is not prejudiced by appellate review. 

With respect to VA's duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, information concerning the 
veteran was already of record and sufficient to complete his 
claim for benefits at the time of the January 1999 rating 
decision.  That rating decision, as well as the statement of 
the case (SOC) and supplemental statements of the case 
(SSOCs), informed the veteran of the type of evidence needed 
to substantiate his claim of entitlement to service 
connection for hypertension.  Further, the RO sent the 
appellant a letter dated in March 2001 that requested 
additional evidence.  This letter notified the veteran of the 
type of evidence necessary to substantiate the claim.  It 
informed him that it would assist in obtaining identified 
records, but that it was the appellant's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  In 
that letter, the appellant was asked for complete information 
as to where he had been treated for his hypertension (i.e., 
information needed to support his claim).  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes that 
the discussions in the rating decision, the SOC and SSOCs 
informed him of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.  

With respect to VA's duty to assist the veteran, all medical 
records referenced by the appellant have been obtained.  
There is no indication that relevant (i.e., pertaining to 
recent treatment for a left knee disability) records exist 
that have not been obtained.  Neither the appellant nor his 
representative has pointed to additional records that have 
not been obtained, which would be pertinent to the present 
claim.  Although the VA hypertension examination provided to 
appellant in January 1999 did not include an opinion as to 
whether his hypertension is related to his military service, 
the Board finds that a VA examination is not warranted in 
this case.  The VCAA requires VA to provide a medical 
examination when such a decision is necessary to make a 
decision on a claim.  The VCAA specifically indicates that an 
examination is deemed "necessary" only if the evidence of 
record includes competent evidence that the claimant has a 
current disability and that the disability may be associated 
with the claimant's military service but the case does not 
contain sufficient medical evidence for a decision to be 
made.  See 38 U.S.C.A. § 5103A(d) (West Supp. 2002); see also 
66 Fed. Reg. 45620, 45630-31 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  In this case, as will 
be explained further below, the evidence of record is 
negative for hypertension in the appellant's first period of 
active service or within one year thereafter.  Because there 
is no competent evidence that hypertension was incurred in 
service, a VA examination is not warranted.  The Board 
concludes there is sufficient evidence to evaluate the 
appellant's claim.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the veteran resulting from this Board decision 
does not affect the merits of his claim or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2001).  
"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when:  (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. § 
3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  In accordance with 
the presumptive service connection provisions, hypertension 
may be presumed to have been incurred during active military 
service if manifested to a degree of 10 percent within the 
first year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306 (2001).

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA) or injury 
incurred or aggravated while performing inactive duty for 
training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131 (West 1991 & Supp. 2002).  ACDUTRA includes full-time 
duty in the Armed Forces performed by Reserves for training 
purposes.  38 C.F.R. § 3.6(c)(1) (2001).  INACDUTRA includes 
duty other than full-time duty performed by a member of the 
National Guard of any State.  38 C.F.R. § 3.6(d)(4) (2001).  
Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred in the line of duty.  38 
U.S.C.A. § 101(21), (24) (West 1991); 38 C.F.R. § 3.6(a) 
(2001).  Active military, naval, or air service also includes 
any period of INACDUTRA during which the individual concerned 
was disabled from an injury incurred in the line of duty.  
Id.  It should be noted that certain presumptions, such as 
the presumption of soundness (38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304) and the presumption of aggravation (38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306), apply only to periods of active 
military service.

In this case, the evidence shows that the appellant currently 
has hypertension; therefore, he satisfies the criterion of 
having a current disability.  However, the earliest evidence 
of a diagnosis of hypertension, even by history provided by 
the appellant, is 1975, more than ten years after the 
appellant's initial period of service.  The appellant is 
clearly and unmistakably shown to have had hypertension prior 
to his 1983 period of ACDUTRA-it was noted on an examination 
report in August 1982.  There is no evidence, and the 
appellant does not allege, that his hypertension underwent an 
increase in severity during that period of ACDUTRA.  Although 
some records created during the appellant's June 1998 period 
of INACDUTRA suggest that the appellant's hypertension was 
incurred "in the line of duty," the Board is not bound by 
those notations in determining entitlement to service 
connection, and neither the law nor the evidence supports 
that conclusion.

The preponderance of the evidence shows that the appellant's 
hypertension was not incurred during his initial period of 
active service, which ended in May 1964 or during the one-
year period thereafter.  The preponderance of the evidence 
shows that the appellant's hypertension pre-existed his 1983 
period of ACDUTRA and did not undergo an increase in severity 
during that time, or was not aggravated.  Finally, although 
the appellant's hypertension was not aggravated during his 
June 1998 period of INACDUTRA, even if it had been 
aggravated, service connection would not be warranted because 
hypertension is a disease rather than an injury.  As noted 
above, active military service includes only periods of 
INACDUTRA during which the individual concerned was disabled 
from an injury, not a disease, incurred in the line of duty.

There is no medical evidence relating the appellant's current 
hypertension to any event or injury in service or the one-
year period thereafter, and the appellant's hypertension was 
not aggravated during his period of ACDUTRA.  Accordingly, 
the Board finds that the preponderance of the evidence shows 
that the appellant's hypertension is not the result of any 
event in active service or to the one-year period thereafter.


ORDER

Entitlement to service connection for hypertension is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


